Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 2, filed 2/08/2022, with respect to 1, 3-4, 18, 20-25, 33, 35-40, 43, and 45-50 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 has been withdrawn. 
Claims 2, 5, 10-11, 13-17, 19, 22, 27-28, 30-32, 34, 44, 47, and 53-57 are cancelled.
 
Allowable Subject Matter
Amended claims 1, 3-4, 6-9, 12, 18, 20-21, 23-26, 29, 33, 35-43, 45-46, and 48-52 are allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469